CaBe 2:21-cv-02648-WB Document1 Filed 06/11/21 Page 1of5

IN TITHE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SANDRA G. CURRY

275 E. Mount Zion Church Rd

LaGrange, GA 30241

Plaintiff
V.
LIFE INSURANCE COMPANY
OF NORTH AMERICA,
1601 Chestnut Street
2 Liberty Place
Philadelphia, PA 19192
Defendant -NO.:
COMPLAINT
NOW COMES,|the Plaintiff, Sandra G. Curry, by and through her Counsel,

Pond, Lehocky, LLP, 4nd hereby complains of the above referenced Defendant, Life

Insurance Company of North America, (hereinafter referred to as “LINA”), as

follows:

I. STATEMENT |OF JURISDICTION:

1. Jurisdiction is conferred upon this Honorable Court pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 1332(e). This Honorable Court has jurisdiction over

all issues raising a federal question and this instant matter involves a disability policy

issued to the Claimant

through her Employer, thus it is governed by the Employee

Retirement Income Se¢urity Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.

 
CaBe 2:21-cv-02648-WB Document1 Filed 06/11/21 Page 2 of 5

2.  Allacts and occurrences material to the instant causes of action occurred
within the jurisdictional boundaries of this Honorable Court.

Il. FACTS:

3. The Plaintiff, Sandra G. Curry, is an adult and competent
individual with a physical address of 275 E. Mount Zion Church Rd. LaGange, GA
30241.

4. The Defendant, LINA, under information and belief, is a business
entity with a principal place of business located at 1601 Chestnut Street, 2 Liberty
Place, Philadelphia, PA.

5. LINA is @ business entity, which issues disability insurance
policies which are governed by the Employee Retirement Insurance Security Act
(ERISA), 29 U.S.C. §1011, et seq.

6. Ona date certain, LINA, issued a policy providing disability
insurance benefits under policy number LK-0751060 to the Plaintiff through the
Plaintiff's employer, Interface, Inc..

7. The policy of insurance aforementioned provided for an employee
benefit plan as defined and covered under the terms of ERISA.

8. At all times material and relevant hereto, all policy premiums due on
behalf of the Plaintiff under said policy were paid.

9. At all times material and relevant hereto, the Plaintiff performed all

 
Cal

obligations required ¢

10.

Be 2:21-cv-02648-WB Document1 Filed 06/11/21 Page 3of5

yf her under said contract of insurance.

At all times material and relevant hereto, the Plaintiff was a qualified

participant in the employee benefit plan provided by LINA to the Plaintiff s employer

under the aforementia
ll. Ona date

disability benefits wit

benefits.
12. By corres
denied beyond March
13. The Plain

medical records and o

14. By corres

Plaintiff’ s administrat

15. LINA act

a
eo

ned policy.
certain, the Plaintiff filed an application for short term

h LINA. The Plaintiff began receiving short term disability

spondence, LINA notified the Plaintiff that her claim was

9, 2021.

tiff filed an administrative appeal and submitted additional

pinions of her treating physicians in support of her claim.

pondence dated May 17, 2021, LINA denied the

ve appeal.

ed arbitrarily, capriciously and in a manner serving only

its own business interest when it denied the Plaintiff's claim for disability benefits.

16. The actio
insurance benefits was
in violation of 29 U.S.

17. The actiot

insurance benefits are

ns of LINA in denying the Plaintiff's claim for disability

arbitrary, capricious and was not made in good faith and made

C. $1001, et seq.

ns of LINA in denying the Plaintiff's claim for disability

contrary to the language of the policy in question.

 
18.

Cal

Be 2:21-cv-02648-WB Document1 Filed 06/11/21 Page 4of5

The Plaintiff is entitled to disability insurance benefits under the

aforementioned policy as she has satisfied through medical evidence that she meets

the definition of disab

19.
aforementioned insur

20. Asadire

ility under the policy of insurance.

The Plaintiff is entitled to recover the benefits due to her under the

ince policy in accordance with 29 U.S.C. §1132.

ct and proximate result of the actions of LINA as herein

above more particularly described, the Plaintiff has been caused to incur attorneys’

fees in an amount not

21. Asadire

yet known.

pt and proximate result of the actions of LINA, the Plaintiff

has sustained damages in an amount not yet known to the Plaintiff; however, upon

information and belief, such damages will approximate the amount of benefits due

and owing to the Plaintiff from March 9, 2021 to the present and continuing into the

future.
WHEREFORE,
judgment be entered a
l. Ordering
disability insurance be
the future as provided
a

Awarding

award until the date of

the Plaintiff, Sandra G. Curry, respectfully requests that
painst LINA as follows:

LINA to pay to the Plaintiff, Sandra G. Curry, short term

nefits from March 9, 2021 to the present and continuing into
for in the policy of insurance;
| the Plaintiff, Sandra G. Curry, prejudgment interest on the

| judgment;

 
3.

Cal

Se 2:21-cv-02648-WB Document1 Filed 06/11/21 Page5of5

Awarding the Plaintiff's attorney’s fees, court costs and other reasonable

costs incurred for the

4.

proper.

Granting

prosecution of the instant action;

 

BY:

such other and further relief as the Court may deem just and

RESPECTFULLY SUBMITTED,

flt0y LILY

Michael J. Parker, Esquire
PA Bar ID No.: 93024

Pond, Lehocky, LLP

One Commerce Square

2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500
Mparker@PondLehocky.com
